THE   ATTORNEY          GENERAL
                         OF   TEXAS

                         June 29, 1988




Honorable Joe Warner Bell          Opinion No.      JM-927
Trinity County Attorney
P. 0. Box 979                      Re: Whether a County Commis-
Groveton, Texas 75845              sioner may act as surety on a
                                   bail bond   for an    offense
                                   committed in his county, and
                                   related questions  (RQ-1405)

Dear Mr. Bell:

     You ask:

           Whether a county commissioner may act as a
        surety on a bail bond
                           ~. for .a person   charged
                                               .. _.
        with an offense in his county and permit IliS
        property to be pledged as security on such
        bond.

     Subsection  (a) of       section      81.002    of   the   Local
Government Code provides:

            (a) Before undertaking the duties of the
        county judge or a county commissioner,      a
        person must take the official oath and swear
        in writing that the person will not be
        interested. directlv     or indirectlv. in a
        contract    with        cla'    asainst   the
        countv. . . . (EmpEisis adgd.)

     A bail bond is defined in article 17.02 of the Code of
Criminal Procedure as 'Iawritten undertaking entered into by
the defendant and his sureties for the appearance of the
principal therein before some court or magistrate to answer
a criminal accusation."

     A bail bond has been defined as a contract between           the
government and the defendant and his surety.
parte Vance, 608 S.W.2d 681 (Tex. Crim. App. 1980).




                                 p. 4652
Honorable Joe Warner Bell - Page 2     (JM-927)




22.02 of the Code of Criminal Procedure      delineates  the
procedure for forfeiture of bail bonds upon failure of the
defendant to appear at the appointed time and provides  that
"judgment shall be entered that the State of Texas recover
of the defendant the amount of money in which he is bound,
and of his sureties,   the amount of money which they are
respectively bound, which shall state that the same will be
made final, unless good cause be shown why the defendant did
not appear."   Article   103.004 of the Code of Criminal
Procedure provides that the officer who collects bail bonds
and other obliaations recovered in the name of the state vav
the monev to the countv treasurer of the countv for which
the monev was collected.

     When a county commissioner acts as a surety on a bail
bond he enters   into a contract making the county the
beneficiary   if the principal    fails to perform.      The
commissioner's oath of office prohibits   him from entering
into a contract in which he and the county he serves have an
interest.1

                       SUMMARY

           A commissioner may not act as a surety on             -.
        a bail bond for a defendant in which he and
        the county he serves have an interest.




                                   J ti
                                     Very truly yo


                                          A
                                     JIM     MATTOX
                                     Attorney General of Texas

MARY KELLER
First Assistant Attorney General

MU MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLBY
Special Assistant Attorney General



   1. Serving as a surety on a bail bond does not come
within the exception  to the prohibition  of section 81.002
permitting a commissioner to enter into '*acontract or claim
expressly authorized by law."




                             p. 4653
    Honorable Joe Warner Bell - Page 3      (JM-927)




    RICK GILPIN
    Chairman, Opinion Committee

    Prepared by Tom G. Davis
    Assistant Attorney General




C




                                  P. 4654